The jury by their verdict found that the defendant unlawfully arrested and wrongfully made an assault upon the plaintiff and assessed his damages at $2,250. From judgment in accord with the verdict the defendant appealed to the Supreme Court.
The defendant made three assignments of error, namely, (1) that the court erred in denying defendant's motion to set aside the verdict on the ground of newly discovered evidence, (2) that the court erred in denying defendant's motion to set aside the verdict on the ground that the same was contrary to and unsupported by the evidence, and (3) that the court erred in denying defendant's motion to set aside the verdict on the fourth *Page 817 
issue on the ground that the damages awarded were excessive. It appears from the record that the action of the court in denying the motions of the appellant was taken in each instance in the exercise of judicial discretion, and, for that reason, are not reviewable. Carson v. Dellinger,90 N.C. 226; Hoke v. Whisnant, 174 N.C. 658; Benton v. R. R., 122 N.C. 1007
(1009), and cases there cited.
Affirmed.